Matter of Carmen P. v Administration for Children's Servs. (2017 NY Slip Op 03045)





Matter of Carmen P. v Administration for Children's Servs.


2017 NY Slip Op 03045


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Richter, Andrias, Kahn, Gesmer, JJ.


3589

[*1]In re Carmen P., Petitioner-Appellant,
vAdministration for Children's Services, Respondent-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the children.

Appeal from order, Family Court, New York County (Susan K. Knipps, J.), entered on or about March 29, 2016, which granted the attorney for the children's motion to dismiss with prejudice the petition for custody of the subject children brought pursuant to article 6 of the Family Court Act, unanimously dismissed, without costs, as moot.
Petitioner's request for custody of the subject children is now moot as the children's adoption by their foster parent was finalized in May 2016 (see Matter of Alexis C. [Jacqueline A.], 99 AD3d 542, 543 [1st Dept 2012], lv denied 20 NY3d 856 [2013]; Matter of Iyanna KK. [Edward KK.], 141 AD3d 885, 886 [3d Dept 2016]). In any event, the Family Court properly dismissed the petition for lack of standing, as the children had already been freed for adoption (see Matter of Arnetta S. v Commissioner of Social Servs. of City of N.Y., 186 AD2d 519 [1st Dept 1992]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK